ACCEPTED
                                                                                      02-17-00354-CV
                                                                           SECOND COURT OF APPEALS
                                                                                 FORT WORTH, TEXAS
                                                                                   12/21/2017 9:19 PM
                                                                                       DEBRA SPISAK
                                                                                               CLERK

                           Case No. 02-17-00354-CV

                         IN THE COURT OF APPEALS                   FILED IN
                     FOR THE SECOND DISTRICT OF TEXAS       2nd COURT OF APPEALS
                                                              FORT WORTH, TEXAS
                                                            12/21/2017 9:19:04 PM
             _____________________________________________________
                                                                DEBRA SPISAK
                                                                     Clerk
                   KELLIE D. RIDER and SAMUEL RIDER,
                                Appellants

                                       v.

         21st MORTGAGE CORPORATION, a Delaware Corporation,
                        and BOSHOME, LLC
                             Appellees

             _____________________________________________________

        On Appeal from the 348th District Court of Tarrant County, Texas
                          Cause No. 348-286331-16
______________________________________________________________________________

       UNOPPOSED MOTION TO EXTEND DEADLINE TO FILE
                       APPELLANTS’ BRIEF
__________________________________________________________________

TO THE HONORABLE SECOND COURT OF APPEALS:

     NOW COME, Kellie D. Rider and Samuel Rider, Appellants and

respectfully ask the Court to extend the time to file the Appellants’ Brief, and

would show unto the Court as follows, to-wit:

                                       I.

   1. Appellants are Kellie D. Rider and Samuel Rider; Appellees are 21st

Mortgage Corporation, a Delaware Corporation, and BosHome, LLC.



                                        1
        2.    Appellants’ deadline to file their Appellants' Brief is December 27,

2017.

        3.    Appellants need additional time to file their brief because with

preparation and travel, Appellant’s counsel was out of the office the majority of

the week of December 4th due to attending oral argument in the Fifth Circuit

Court of Appeals in Case No. 16-11806; George Clark, et al v. Deutsche Bank

Nat’l Trust Co, et al. Upon returning to the office, Appellant’s counsel had dental

extractions which caused him to be out of the office for several days last week. In

addition, due to office closings for the holidays, Appellants need additional time to

file their brief.

        4.    Appellants therefore request that the Court grant an extension of 30 days

of the deadline to file their Appellants’ brief, up to and including January 26,

2018. This is the first request for an extension of time.

        5.    The undersigned has conferred with opposing counsel, who indicated

this motion is unopposed.

                                        Prayer

        WHEREFORE, PREMISES CONSIDERED, Appellants request that

Appellants’ deadline to file Appellants’ Brief be extended up to and including

January 26, 2018, and for such other and further relief, both general and special, at

law and in equity, to which they may show themselves justly entitled.

                                           2
                                    Respectfully submitted,

                                    /s/ J.B. Peacock, Jr.
                                    J.B. Peacock, Jr.
                                    State Bar No. 15678500
                                    David M. Vereeke
                                    State Bar No. 20547500
                                    Todd W. Hutton
                                    State Bar No. 24012880
                                    GAGNON, PEACOCK & VEREEKE, P.C.
                                    1349 Empire Central Drive
                                    Suite 500, Lock Box 56
                                    Dallas, Texas 75247
                                    Telephone: (214) 824-1414
                                    Facsimile: (214) 824-5490
                                    Email: attorneys@gapslaw.com

                                    ATTORNEYS FOR APPELLANTS




                     CERTIFICATE OF CONFERENCE

     I certify that our office contacted the attorney for Appellees, Mr. Bennett
Wyse and Mr. Joseph Kimball, to discuss the merits of this motion. Both Mr.
Wyse and Mr. Kimball are unopposed.


                                    /s/ J.B. Peacock, Jr.
                                    Of Gagnon, Peacock & Vereeke, P.C.




                                       3
                                                      VERIFICATION

STATE OF TEXAS
COUNTY OF DALLAS

       BEFORE ME, the undersigned authority, personally appeared J.B.
Peacock, Jr., known to me the person whose name is subscribed below, and on
oath, deposed and stated that he is an attorney for Appellants in the above-
entitled and numbered cause; that he is duly authorized to make this affidavit;
that he has read the above and foregoing Unopposed Motion to Extend
Time to File Appellants' Brief, and that the facts set forth, are true and correct
and within his personal knowledge.




        SUBSCRIBED AND SWORN before me, this the 21st day of December, 2017,
to certify which witness my hand and seal of office.

           r      Ed\
                  ,   f   ,
                              Teresa Espinoza
                                 •otars
                                 •      Pu blic.
                                        I t !Maleor
                                                         Nota          in and for e State of Texas
             oF               Expires 10-15-2018




                                         CERTIFICATE OF SERVICE

       I certify that on the 21st day of December, 2017, a true and correct copy of
the foregoing document was served by electronic means on the following parties:

         1. The attorney for Appellee 21st Mortgage Corp., Bennett Wyse at
            bwyse@txtnlaw.com ; and the attorney for Appellee BosHome, LLC,
            Joseph Kimball at jkimball@stockyardslawfirm.com .

                                                         Is/ J.B. Peacock, Jr.
                                                         J.B. Peacock, Jr.
                                                         Attorney of Record for Appellants


                                                           4